Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination that petitioner overbilled for transportation services provided to Medicaid recipients is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Petitioner billed based upon what he considered were the most practical and efficient routes. The regulations, however, provide that "the cost of common carrier transportation shall not exceed the local prevailing rate by the most direct routes” (18 NYCRR 505.10 [c] [1]; emphasis added). This State-wide regulation was in effect during the entire audit period and provides a uniform standard rationally related to the State’s obligation to protect the quality and value of services by providers in the Medicaid program (see, Matter of Medicon *888Diagnostic Labs, v Perales, 74 NY2d 539, 546-547; Matter of Rubin v Campbell, 48 NY2d 805; Matter of Siddiqui v New York State Dept of Social Servs., 116 AD2d 909, 911). (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Stone, J.) Present—Boomer, J. P., Green, Pine, Balio and Davis, JJ.